708 N.W.2d 382 (2006)
474 Mich. 1019
Anthony NALBANDIAN, on behalf of himself and all other similarly situated persons, Plaintiff-Appellant, Cross-Appellee,
v.
PROGRESSIVE MICHIGAN INSURANCE COMPANY, Defendant-Appellee, Cross-Appellant.
Steve S. George, on behalf of himself and all similarly situated persons, Plaintiff-Appellant, and
Auto Club Insurance Company and Auto Club Insurance Association, Defendants-Appellees.
Docket Nos. 129200-01 & (53), COA Nos. 252164, 254317.
Supreme Court of Michigan.
January 27, 2006.
On order of the Court, the application for leave to appeal the June 21, 2005 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.